Citation Nr: 1022068	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled 
American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and a friend
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from April 1974 to December 
1974.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Waco, Texas, 
that denied reopening of the claim.  The July 2009 
supplemental statement of the case notes that a decision 
review officer determined new and material evidence was 
received and denied the claim on the merits.
 
The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The undersigned held the record of the hearing open for 
submission of additional evidence.  No additional evidence 
was received.
 
 
FINDINGS OF FACT
 
1.  A September 2002 rating decision determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disorder, as 
there was no competent evidence of a link between the 
Veteran's low back disorder and an acute and transitory in-
service event.  In the absence of an appeal the September 
2002 rating decision is final.
 
2.  The evidence submitted since the September 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.
 
 


CONCLUSION OF LAW
 
The September 2002 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the decision, VA 
notified the Veteran in January 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The letter also informed the Veteran of the reason 
his prior claim was denied and the type evidence needed to 
reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The only content deficiency of the letter was the absence of 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
The RO's failure to provide the Veteran notice of how 
disability ratings and effective dates are determined in the 
event service connection is granted is not prejudicial in 
light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As a 
result, the Board finds substantial compliance with the VCAA 
notice requirements.  See Shinseki v. Sanders, ___ U.S. ___, 
129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The evidence of record also shows the RO informed the Veteran 
when efforts to obtain requested treatment records were no 
longer practical.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159(c).  Thus, the Board may address the merits of the 
appeal.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309(a).
 
Service connection generally requires evidence of a current 
disability, and a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Legal Background of Prior Claim
 
The Veteran's fairly consistent history of his back disorder 
is that during his active service he fell 10 feet off of a 
ladder onto some tires.  His post-service assertions include 
that he fell on his buttocks.  Service treatment records from 
mid-July 1974 note the Veteran's complaints of a severe 
pulled muscle in the lower part of his back.  No details as 
to the cause of the strain are noted.  He was given an excuse 
from lifting, bending, stooping, and strenuous activity for 
72 hours, and he was referred to x-ray for re-evaluation.  An 
entry of approximately a week later notes continuation of the 
duty excuse.  A late July 1974 entry requests a reevaluation 
of the Veteran, as he had been seen several times, and his x-
ray was reported as normal.
 
A late September 1974 entry notes the Veteran complained of 
back pain, and he reported he fell off of a ladder a month 
earlier.  Physical examination revealed lumbosacral 
tenderness.  His range of motion was limited on bending, and 
he stood on his toes and heels for maybe 15 seconds.  He was 
referred for x-ray and prescribed medication.  Approximately 
two days later, an appointment with physical therapy was 
requested.  The entry notes physical examination was within 
normal limits, and the physical therapy consult notes a 
lumbosacral x-ray.  

An October 1974 physical therapy examination report notes 
that the Veteran complained of muscle soreness at the T6, L5 
area.  Range of motion was within normal limits, and there 
were no motor or neurological deficits.  Straight leg raising 
was negative bilaterally, and there was no palpable muscle 
spasm or tightness.  X-rays were noted as within normal 
limits.  Treatment was ice, massage, and a home exercise 
program.
 
In December 1974, the Veteran requested a consult to physical 
therapy for low back pain, as he stated it had helped his 
back.  He was counseled on his responsibility to continue his 
exercises and ice massage at home as he was earlier 
instructed.  

His history of low back pain is noted on the December 1974 
Report Of Medical History.  

The December 1974 Report Of Medical Examination For 
Expeditious Discharge notes that the spine and 
musculoskeletal system was assessed as normal.  The examiner 
made no notation related to the Veteran's back.  The Veteran 
noted on both the Report of Medical History and the Report Of 
Medical Examination that he was in good health.
 
Although there is no VA Form 21-526, Veteran's Application 
For Compensation, in a December 1986 VA Form 21-4148, 
Statement In Support of Claim the Veteran asked the status of 
a claim he filed in "1974."  

A January 1978 RO letter to a Dr. CM notes the Veteran 
reported treatment by him and asked for any records of that 
treatment.  Dr. CM's February 1978 reply noted he had treated 
the Veteran on two occasions in 1977 for low back injuries: 
Once in May 1977 when a garage door fell on him; and again in 
June 1977 after the Veteran sustained an injury while lifting 
an air conditioner.  After both incidents, Dr. CM noted, the 
Veteran was unable to work and was confined to home.  He was 
treated with medication and physical therapy.  The Veteran 
wrote beneath Dr. CM's report that he was unable to work and 
needed help.
 
The RO arranged for an examination in March 1978.  A March 
1978 letter from the VA Hospital, Dallas, Texas informed the 
Veteran his records had been returned to the RO since he did 
not report for the examination.  An April 1978 RO letter 
informed the Veteran his claim was denied because he failed 
to report for his examination.  There is no record of a 
response from the Veteran within one year of the April 1978 
letter.  Thus, the April 1978 decision became final and 
binding on him.  See 38 C.F.R. § 20.200. 

A December 1986 RO letter informed the Veteran his claim was 
previously denied, and that he needed to provide evidence of 
a relationship between any injury or illness in service and 
his current condition.  It also noted that the evidence 
usually was medical information showing continuous treatment 
from the date of discharge to the present.  There is no 
record of a response from the Veteran.
 
VA received another claim for service connection from the 
Veteran in March 1991.  A May 1991 VA orthopedic examination 
report notes the Veteran's reported history of having fallen 
off of a ladder during active service in 1974.  At the time 
of the 1991 VA examination, the Veteran was noted to have 
undergone three lumbar discectomies in 1986, 1988, and 1989.  
The diagnosis was history, back injury with three subsequent 
discectomies.  The examiner rendered no opinion as to any 
relationship with the in-service events.  

In an April 1991 statement, the Veteran noted that he sought 
treatment at a VA facility in 1974 after his discharge from 
active service, but he was turned around after staying there 
all day.  The appellant reported that he proceeded to work in 
pain over the prior 16 years.
 
Private treatment records of Dr. R. A. LB note a work-related 
injury in late March 1986 while moving a heavy piece of motor 
equipment.  Dr R. A. LB's April 1986 initial assessment was a 
possible herniated disk at L5-S1.  After conservative 
treatment failed to provide significant relief of his 
symptoms, the Veteran had spine disc surgery for a herniated 
disc at L5-S1.  

A July 1986 report from this physician notes a reoccurrence 
of back pain following the appellant's involvement in a 
wrestling match with his spouse.  The Veteran underwent 
additional surgery in 1988 and 1989.
 
A November 1991 rating decision denied the claim.  VA 
determined the Veteran's in-service strain in 1974 was an 
acute and transitory event that resolved without chronic 
residuals, and the Veteran's herniated disc was not related 
to the in-service muscle strain.  In November 1991 VA 
notified the Veteran of the decision and of his appeal 
rights, and he appealed the decision.  A statement of the 
case was issued in March 1992.  The claims file contains 
nothing to indicate that the Veteran did not receive the 
statement of the case, or any record the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely substantive appeal in 
response to the statement of the case.  Thus, the November 
1991 decision became final and binding on the Veteran.
 
A March 2001 VA spine examination report notes that the 
Veteran reported another work-related back injury, and 
undergoing another back surgery in 1994, which consisted of a 
spinal fusion.  An April 2001 rating decision granted 
entitlement to a nonservice-connected pension.  The Veteran 
applied again to reopen his claim for service connection in 
July 2002.  The records added to the claims file consisted of 
his VA treatment records, none of which noted any medical 
evidence linking a currently diagnosed low back disorder and 
his in-service strain.
 
A September 2002 rating decision denied the claim, as no new 
and material evidence was received to reopen it.  An RO 
letter, also dated in September 2002, notified the Veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the September 
2002 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely notice of 
disagreement with that decision.  Thus, the September 2002 
decision became final and binding on the Veteran.  The 
September 2002 rating decision is the last final decision on 
the issue of service connection for a low back disorder.  The 
Veteran's current application to reopen was received in May 
2005.
 
New and Material Evidence
 
When a claim is disallowed and no notice of disagreement is 
filed as required by regulation, the action or determination 
becomes final, and the claim will not be reopened except as 
provided by applicable regulation.  38 U.S.C.A. § 7105.  One 
means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  The evidence, 
even if new, must be material, in that it is evidence not 
previously of record that relates to an unestablished fact 
necessary to establish the claim, and which by itself or in 
connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. 
Cir. 2003).  

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108.
 
The Court has further held that, in determining whether 
evidence is new and material, any new evidence submitted is 
presumed credible-that is, it is not tested for weight and 
credibility.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).
 
Analysis
 
The Board acknowledges that in a July 2009 supplemental 
statement of the case a decision review officer determined 
that new and material evidence to reopen the back claim had 
been received.  The decision review officer then adjudicated 
the claim on the merits, to include affording the Veteran a 
VA examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
Nonetheless, the Board has the jurisdictional responsibility 
to consider whether it was proper to reopen the claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  
Further, even where the RO reopens a claim and a medical 
examination is conducted, the Board may still decide not to 
reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Thus, the Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.
 
The evidence added to the claims file since the September 
2002 rating decision includes additional VA treatment 
records, many of which are related to the Veteran's repeat 
out- and inpatient treatment for illicit drug dependence; 
treatment for a low back disorder, and his hearing 
testimony.  The RO sought to obtain any VA records of the 
Veteran's claimed 1974 treatment, but all efforts yielded 
negative results.  The RO entered a formal finding of 
unavailability of those records.  The treatment records 
related to the Veteran's low back disorder note ongoing 
treatment, and a surgical procedure to remove some of the 
hardware related to his earlier surgeries.  The decision 
review officer deemed these records to constitute new and 
material evidence, even though they are completely devoid of 
any medical opinion, comment, or hypothesis that the 
Veteran's low back disorder was related or medically linked 
to his in-service muscle strain.  

The Board disagrees, and finds that the evidence is not new 
and material.   Medical records describing the Veteran's 
current condition are not material to the issue of service 
connection, and they are not sufficient to reopen a claim for 
service connection based on new and material evidence.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).  
While VA medical records added to the file are new, in that 
they were not before the September 2002 rating board, because 
they fail to even suggest a link between a current back 
disorder and service, they are not in fact material.  They do 
no raise a reasonable possibility of proving the claim.  
While the Veteran was not entitled to a new VA examination 
the examiner nonetheless opined that it was more likely his 
current back disability was due to his post-service work-
related injuries.  The same applies for the Veteran's 
testimony at the hearing.  It is not new but redundant, as it 
reiterates the factual basis rejected in the November 1991 
rating decision.  

As concerns his testimony, the Board notes the Veteran noted 
at the hearing that his back was one of the reasons for his 
discharge.  The Board rejects that assertion as incredible.  
While his service personnel records are not in the claims 
file, the Report Of Medical Examination indicates the Veteran 
was not discharged prior to the end of his enlistment for 
medical but for administrative reasons.  

As for the lay evidence, other than noting her observation of 
the Veteran's current low back pain, his friend offered no 
more at the hearing than what he had told her about his 
back.  As a result, her testimony does not constitute new or 
material evidence.
 
Finally, in April 2009, a VA examiner specifically found that 
the appellant's current back disorder was more likely than 
not due to an on the job injury that occurred in Texas 
instead of an in-service injury.

In light of the above, the Board is constrained to find new 
and material evidence has not been received.  38 C.F.R. 
§ 3.156(a).  The benefit sought on appeal is denied.  In as 
much as the Veteran has not carried his initial burden of 
submitting new and material evidence, the benefit-of-the-
doubt rule is not for application.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).
 
 
ORDER
 
 
New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder.  The 
petition to reopen is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


